FORMER HOUSING AUTHORITY EMPLOYEE ACCEPTING SALARIED POSITION WITH BUSINESS HAVING CONTRACT WITH THE AUTHORITY An employee of a Housing Authority created under 63 Ohio St. 1051 [63-1051] (1961), et seq., who terminates such employment and accepts a purely salaried position with a business which has a contract with said Authority, does not enter into a relationship that produces "an interest, direct or indirect. . .in. . .contract," as prohibited by 63 Ohio St. 1059 [63-1059] (1961).  We have considered your request for an opinion dated February 15, 1971, in which you ask the following question: "The question is — an employee (not a commissioner) of the housing authority quits his job and accepts a salaried position with a contractor (consulting architect/engineer) after the commissioners (i.e. the housing authority) have voted said contract. The employee's salary is independent of the outcome of the particular contract, i.e., no bonus, percent of profit of that contract or even the company in general. Hence his situation is that of a pure salaried person. He is working on a number of various and sundry projects, including the contract in question. Is this relationship one that produces `an interest direct or indirect. . . in . . .contract'?" Attached hereto is Opinion No. 71-217, in which we answered in the negative, a question very similar to the one proposed in your opinion request. The only apparent difference in the situation which you have outlined in opinion No. 71-217 is that the employee terminated his position with the Housing Authority. However, under our interpretation of 63 Ohio St. 1059 [63-1059] (1961), this distinguishing factor would make no difference so far as our opinion is concerned.  It is the opinion of the Attorney General that an employee of a housing authority created under 63 Ohio St. 1059 [63-1059] (1961), et seq., who terminates such employment and accepts a purely salaried position with a business which has a contract with said authority does not enter into a relationship that produces "an interest, direct or indirect. . .in . . .contract" as prohibited by 63 Ohio St. 1059 [63-1059] (1961).  (Conflict of Interest) (Gary M. Bush)